DETAILED ACTION
This office action follows a reply filed on May 12, 2022.  Claims 1, 3, 6, 9, 12 and 14 have been amended.  Claims 1-3, 5-7 and 9-17 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the oxidative degradant and foaming agent, as well as have required the inclusion of the foaming agent in an amount of 35-50 wt%, which was not previously required.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, applicants claim “at least one foaming agent selected from core-shell expandable microspheres, sodium salts of carbonic and polycarbonic acids, wherein the content of the foaming agent ranges from 35 to 50wt%.”
Proper Markush grouping requires the presence of “and” or “or” between the last two alternatives.  And there should be a space between “50” and “wt%”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “at least one foaming agent selected from core-shell expandable microspheres, sodium salts of carbonic and polycarbonic acids, wherein the content of the foaming agent ranges from 35 to 50wt%.”
In claim 9, applicants claim “wherein the content of sodium salts of carbonic and polycarbonic acids ranges from 0.01 to 15 wt%.”
Claim 1 does not allow for mixtures of the foaming agent, and requires the foaming agent in an amount of 35-50 wt%.  Therefore, it is unclear if applicants are trying to limit the foaming agent to sodium salts of carbonic and polycarbonic acids, or to a mixture of core-shell expandable microspheres and sodium salts of carbonic and polycarbonic acids, where the sodium salts of carbonic and polycarbonic acids are present in an amount of 0.01-15 wt%.
Claims 2, 3, 5-7 and 9 claim “The formulation of masterbatch of claim…”.  There is insufficient antecedent basis for this limitation in the claim.  Please amend to claim “The master batch composition of claim…” to provide proper antecedent basis.
Claim 16 recites the limitation "the finished plastic product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Assuming applicants can overcome the above claim objections and 112 rejections, claims 1-3, 5-7 and 9-17 are allowable over the prior art.
Claims 10-15 and 17 are objected as being dependent upon rejected claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a masterbatch for degrading thermoplastics comprising 35-50 wt% of a foaming agent selected from core-shell expandable microspheres and/or sodium salts of carbonic acid and polycarbonic acid, as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020/078682 teaches an additive masterbatch comprising the following:

    PNG
    media_image1.png
    242
    653
    media_image1.png
    Greyscale

where citric acid meets applicants’ natural biodegradable degradant and the lubricant is listed to include calcium/zinc stearates, which meets applicants’ oxidative degradant.
	CN 108530745 teaches a degradable filler comprising recycled plastic, starch, glycerin, silica, sodium bicarbonate and urea; however, the sodium bicarbonate is only present in an amount of 10-13 parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766